BRICKELL, J.
— When a person suspected of or charged with a criminal offence gives unsatisfactory or false explanations of any suspicious fact or circumstance connected with the of-fence, or gives false, evasive, or inconsistent replies to pertinent inquiries made of him, it is regarded as a criminative circumstance, proper to be submitted to a jury, the weight of which *401they must determine. Tracks were discovered, leading to and from the cotton-house alleged to have been broken into on the night preceding. The shoes supposed to have been worn by the person making the tracks were found the next morning in the prisoner’s house. He is informed it is believed that some one wearing those shoes made the tracks leading to and from the cotton-house. The shoes are found to be damp, and some mud and loose dirt are sticking to them. The prisoner said he had loaned the shoes to Lewis Grace. If this was true, it would tend to relieve the prisoner from the suspicion attaching to him because the shoes were found in his house, and because they bore marks of having been recently worn. If it was not true, the force of the circumstances criminating him would be increased, because of his effort by a false statement to relieve himself. The evidence offered and admitted against his objection was, that about midnight of the night the offence was committed, the prisoner was inquiring for Lewis, and expressing a wish to see him. This evidence certainly had a tendency to show the falsity of the prisoner’s statement, and was properly admitted. Besides, Lewis testified that the prisoner had not loaned him the shoes, and the evidence was corroboratory of his testimony.
2. The evidence introduced by the State tended to show that the cotton taken from the cotton-house had been carried to Mrs. Culver’s gin-house. There was evidence offered by the prisoner tending to negative this fact. The court charged the jury that they had nothing to do with the evidence in relation to whether the cotton went to Mrs. Culver’s gin-house or not; that was not a question necessary for them to consider. We do not understand that the cojirt intended to instruct the jury, or that they could reasonably have considered this instruction, as authorizing them to exclude from their consideration any evidence tending to show that the offence charged had not been committed, or any evidence connecting or disconnecting the prisoner with the offence. All the court intended by the charge, and all, doubtless, the jury understood from it, was, that it was not necessary to the prisoner’s guilt that the cotton alleged to have been stolen should have been carried to Mrs. Culver’s gin-house. There is nothing in the charge invading the province of the jury to consider the conflicting evidence, as to whether it was taken there or not, so far as they may have deemed that fact to affect the question of the prisoner’s guilt.
3. The first charge asked by the prisoner and refused only asserted the familiar principle, that the evidence must satisfy the jury, beyond all reasonable doubt, of every fact necessary to the prisoner’s guilt. The refusal of this charge necessarily *402works a reversal of the judgment. The other charges asked by the prisoner were properly refused.
The judgment of the Circuit Court is reversed, and the cause remanded. The prisoner will remain in custody until discharged by due course of law.